DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 February 2021.
Applicant’s election of Group I, Claims 1-10 and 15-16 in the reply filed on 23 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 December 2019, 21 July 2020, and 14 January 2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampe-Onnerud et al. (US 2002/0192556, hereinafter referred to as “Lampe”).
As to Claims 1, 6, and 9: Lampe teaches an electrode active material with the structure Li1.05Mg0.05Ni0.87Co0.1Mn0.03O2 [0049-0050] where Mg reads as the first dopant, Mn reads as the second dopant and the ratio of the first dopant to the second dopant is 1.6667.
As to Claim 2: Lampe teaches the composition of claim 1 (supra). Lampe further teaches that the lithium transition metal oxide forms a layered structure wherein the first dopant partly substitutes for the lithium layer [0036, 0040-0041].
As to Claim 4: Lampe teaches the composition of claim 1 (supra). Lampe further teaches that the lithium transition metal oxide forms a layered structure wherein the second dopant partly substitutes for the nickel cobalt layer [0036, 0040-0041].
As to Claims 15 and 16: Lampe teaches the cathode material of claim 1 (supra). Lampe further teaches that the cathode material is for use as a cathode (i.e., positive electrode) in a lithium battery (i.e., a lithium secondary battery). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe-Onnerud et al. (US 2002/0192556, hereinafter referred to as “Lampe”).
As to Claim 3: Lampe teaches the cathode material (i.e., a positive electrode active material) of claim 2 (see above). 
Lampe does not teach that the first doping element is included in the lithium layer and the transition metal layer in a weight ratio of 80:20 to 100:0.
However, Lampe teaches that the lithium transition metal oxide forms a layered structure wherein the first dopant partly substitutes for the lithium layer [0036, 0040-0041]. However, Lampe teaches that the “A” atoms partly 
As to Claim 5: Lampe teaches the cathode material (i.e., a positive electrode active material) of claim 4 (see above). 
Lampe does not teach that the second doping element is included in the transition metal layer and the lithium layer in a weight ratio of 80:20 to 100:0.
However, Lampe teaches that the lithium transition metal oxide forms a layered structure wherein the second dopant partly substitutes for the transition metal layer [0036, 0040-0041]. However, Lampe teaches that the “B” atoms partly substitute for the Ni atoms [0036]. Therefore a person having ordinary skill in the art would expect the amount of the B atoms in the transition metal layer to be all or most of the atoms with only a minor amount intercalating the transition metal layer. 
As to Claim 7: Lampe teaches the cathode material of Claim 1 (see above).
Lampe does not teach that the amount of the first doping element is between 500 and 10,000 ppm based on the total weight of the positive electrode active material.
However, Lampe teaches that the first dopant is present in an amount, x2, which is between 0 to 0.2 in the formula Lix1Ax2Ni1-y-zCoyBzO2 [0009]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select an amount of the first dopant A, within the ranges taught by Lampe for x2 and have the amount be within the claimed range of 500-10,000 ppm.
As to Claim 8: Lampe teaches the cathode material of Claim 1 (see above).
Lampe does not teach that the amount of the second doping element is between 100 and 10,000 ppm based on the total weight of the positive electrode active material.
However, Lampe teaches that the first dopant is present in an amount, z, which is between 0 to 0.2 in the formula Lix1Ax2Ni1-y-zCoyBzO2 [0009]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select an amount of the second dopant B, within the ranges taught by Lampe for z and have the amount be within the claimed range of 500-10,000 ppm.
As to Claim 10: Lampe teaches the composition of claim 1 (see above).
Lampe does not teach a composition which has the structure of formula 2. 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what 

Claims 1-10 and 15-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,031,595. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application are drawn to lithium transition metal oxide composition doped with the same dopants such as aluminum and zirconium.

Claims 1-10 and 15-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 19-20 of U.S. Patent No. 10,930,931. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application are drawn to a lithium transition metal oxide doped with the same dopants such as aluminum and zirconium in the same amounts.

Claims 1-10 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,305,100. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent are drawn to compositions including a lithium transition metal oxide doped with the same dopants including aluminum and zirconium.

Claims 1-10 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 8,932,481. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent are drawn to a lithium transition metal oxide doped with the same dopants such as aluminum and zirconium.

Claims 1-10 and 15-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,059,462. Although the claims at issue are not identical, they are not patentably both the instant application and the patent are drawn to a composition including a lithium transition metal doped with the same dopants such as aluminum and zinc.

Claims 1-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13-14 of copending Application No. 17/047.233 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to lithium transition metal oxides doped with the same dopants such as aluminum, zirconium strontium, yttrium, and others.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 and 18 of copending Application No. 16/617,273 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to lithium transition metal oxides doped with the same dopants such as aluminum, manganese, zirconium, magnesium, and barium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-14 of copending Application No. 16/756,073 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to lithium transition metal oxides doped with the same dopants such as aluminum and zirconium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-15, 20 and 21 of copending Application No. 16/480,832 (reference application). both applications are drawn to lithium transition metal oxides doped with the same dopants such as aluminum and zirconium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 19-20 of copending Application No. 16/647,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to lithium transition metal oxides doped with the same dopants such as aluminum and zirconium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-12 of copending Application No. 16/633,455 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to lithium transition metal oxides doped with the same dopants including aluminum and zirconium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 and 11-12 of copending Application No. 16/701,621 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to lithium transition metal oxides doped with the same dopants including aluminum and zirconium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-10 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 and 13 of copending Application No. 16/700,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a lithium transition metal oxide doped with the same dopants including zirconium and aluminum.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767